Title: To Benjamin Franklin from Gourlade & Moylan, 9 March 1781
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord Sir
L’Orient 9th. March 1781
Besides the two Letters you will find herwith there are some larger packets to your address by the Brig Duke of Leinster from philadelphia we suppose them to be less important than those and mean to forward them by Colonel Laurence who arrived here this Evening in the Alliance Cap: Barry & who will set out tomorrow.
We have the honor to be sincerely Hond. Sir Your most obt hle sts
Gourlade & Moylan
 
Addressed: The Honorable / Doctor B. Franklin / American Ambassador at the Court of / Versailles / a Passÿ
Notation: Gourlade & Moylan L’orient 9 March 1781.
